Title: To George Washington from William Jackson, 20 August 1786
From: Jackson, William
To: Washington, George

 

My dear General,
Philadelphia August 20. 1786

It was not till last evening I discovered that a packet, which I had done myself the honor to address to you by a private conveyance, had been forgotten by the person to whom it was entrusted. To prevent a similar accident, and to avoid any farther delay, I take the liberty to forward the enclosed pamphlets (which are transmitted at the request of our State Society) by post.
Unable to decline, though very unequal to fulfil, the task which was assigned me on the fourth of July—I hope it will be unnecessary to bespeak your indulgence of an essay produced at the pressing instance of friends, whose partiality prejudiced their discernment. With every wish for your happiness, which the most respectful esteem and affection can suggest, I am, my dear General Your obliged obedient Servant

W. Jackson.

